                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


LOUIS B. SALVATO,                             )
                                              )
               Plaintiff                      )
v.                                            )       No. 2:19-cv-00384-LEW
                                              )
PORTLAND HOUSING                              )
AUTHORITY et al.,                             )
                                              )
               Defendants                     )


     MEMORANDUM DECISION AND ORDER ON PLAINTIFF’S MOTION TO REOPEN
        DISCOVERY AND EXTEND THE DEADLINE FOR RESPONDING TO THE
               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        This case is before me on the plaintiff’s motion to reopen discovery and extend the deadline

for him to respond to the defendants’ pending motion for summary judgment. See Plaintiff’s

Motion to Extend Discovery and Extend Plaintiff’s Response to Defendant’s Summary Judgment

(“Motion”) (ECF No. 40). For context, discovery closed on March 4, 2021, the defendants filed

their motion for summary judgment on April 15, 2021, and the defendants’ response to that motion

was originally due May 6, 2021, pursuant to Local Rule 7. See Order [Amending Scheduling

Order] (ECF No. 32); Defendants’ Motion for Summary Judgment (ECF No. 35). The court

previously granted, over the defendants’ objection, a motion by the plaintiff to extend the deadline

for his response to May 21, 2021. See Plaintiff’s Motion to Continue (ECF No. 37); Defendants’

Response in Opposition to Motion to Continue (ECF No. 38); Order Granting Motion to Continue

(ECF No. 39). Rather than file his response, the plaintiff filed the instant motion. See Motion at

1.

        In his motion, the plaintiff seeks to extend the deadline for his response by another two

weeks, and “have new Discovery dates reestablished” on the basis of “new developments[.]”


                                                  1
Motion at 1-2. Those new developments are that he has been “issued an eviction notice by Portland

Housing Authority for lease violations” and that he has obtained significant new evidence –

including his “complete tenant file” and information from his apartment building’s property

manager – that had not been disclosed to him during discovery. Id. at 2-4. He also contends that

he needs discovery to obtain “[n]ew specific surveillance footage” from his building. Id. at 4.

       The defendants, on the other hand, contend in their opposition to the plaintiff’s motion that

they provided everything that he asked for during discovery and even went so far as to make a

voluntary disclosure of 54 pages of documents. See Defendants’ Objection to Plaintiff’s Motion

to Extend Discovery and Extend Plaintiff’s Deadline to Object to Defendants’ Motion for

Summary Judgment (ECF No. 41) at 1-2. They argue that the plaintiff has not shown good cause

for reopening discovery because “[t]he extent to which [he] has generated a dispute of material

fact with respect to the” claims in his complaint “can be reasonably determined without re-opening

discovery related to new events and developments which have largely occurred since the passage

of the parties’ discovery deadline.” Id. at 4. They do not, however, object to a 14-day extension

of the deadline for the plaintiff to respond to their motion for summary judgment, so long as no

further extensions are granted. Id. at 3.

       In his reply, the plaintiff states that his purpose in filing his motion was “to enter new

relevant evidence into his original complaint suit” and argues that he is entitled “to have his

relevant evidence allowed to be entered into the Discovery[.]” Plaintiff’s [Reply to Defendants’

Opposition] (ECF No. 42) at 1, 6.

       Even construing the plaintiff’s pro se motion liberally, as I must, see Donovan v. Maine,

276 F.3d 87, 94 (1st Cir. 2002), I agree with the defendants that he has not established good cause

to reopen discovery, see Gladu v. Waltz, No. 1:18-cv-00275-GZS, 2020 WL 1156115, at *1 (D.



                                                 2
Me. Mar. 10, 2020) (“As a general rule, to obtain an extension of the discovery deadline established

by the Court’s scheduling order, a party must demonstrate ‘good cause[.]”). First and foremost, it

appears that the plaintiff misunderstands what it means to reopen discovery; if, as he seems to

contend, the plaintiff already has possession of the new evidence he references, he has no need for

further discovery. Cf. id. (“[G]iven that Plaintiff is aware of the information and evidently can

communicate with the other inmates, Plaintiff has not established that formal discovery is

necessary to obtain the information or to explore related information.”). The plaintiff is free,

subject to the defendants’ right to object, to seek to use the evidence he obtained outside of

discovery in responding to the motion for summary judgment. To the extent that he is seeking to

reopen discovery to obtain additional evidence – such as security footage – he has not

demonstrated why he could not have obtained such evidence before the close of discovery, or, if

the evidence postdates the close of discovery, why it is necessary for him to obtain it before

responding to the defendants’ motion for summary judgment. See id. at *1-2.

       Accordingly, the plaintiff’s request to reopen discovery is DENIED. Without objection,

the deadline for the plaintiff to respond to the defendants’ motion for summary judgment is

EXTENDED to July 20, 2021, which is 14 days from the next business day following the date of

this order. Those additional two weeks, in conjunction with the previously granted extension and

the time that the instant motion has been pending, should provide the plaintiff ample opportunity

to prepare his response, and, as such, the plaintiff should not expect that any further request for

extension will be granted.

                                             NOTICE


        In accordance with Federal Rule of Civil Procedure 72(a), a party may serve and file an
objection to this order within fourteen (14) days after being served with a copy thereof.



                                                 3
         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.




       Dated this 5th day of July, 2021.

                                                            /s/ John H. Rich III
                                                            John H. Rich III
                                                            United States Magistrate Judge




                                                4
